          Entered on Docket December 20, 2018

                                                  Below is the Order of the Court.
 1

 2                                                _____________________
                                                  Mary Jo Heston
 3                                                U.S. Bankruptcy Judge
                                                 (Dated as of Entered on Docket date above)
 4

 5

 6
     ________________________________________________________________
 7

 8
                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 9                     WESTERN DISTRICT COURT OF WASHINGTON

10
     Re                             )
11                                  )              In Chapter 7 Proceeding
     ANGELA HUTSON-CUMPSTON         )              No. 18-463191
12                                  )
                                    )              Order Re: Ex Parte Motion to
13
                   Debtor(s)        )              Extend Deadline for Reaffirmation
14                                  )              Agreements
                                    )
15   ______________________________ )

16   It is hereby ORDERED that the Debtor(s) Motion to Extend the Deadline for

17   Reaffirmation Agreements to 1/18/19 is granted.
18                                  ///END OF ORDER///
19
     Presented by:
20
     /s/ Ellen Ann Brown
21   Ellen Ann Brown WSB 27992
     Attorney for Debtor(s)
22

23

24

25
                                                                  BROWN and SEELYE PLLC
                                                                    744 South Fawcett Ave.
                                                                      Tacoma, WA 98402
                                                                         253-573-1958
